TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00639-CV



                                          C. Y., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 14-1203, HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                             MEMORANDUM OPINION

               C.Y. appeals from the trial court’s order terminating her parental rights to her minor

child, C.K.1 See Tex. Fam. Code § 161.001. Following a jury trial, the trial court entered judgment

in accordance with the jury’s findings by clear and convincing evidence that statutory grounds for

terminating C.Y.’s parental rights existed and that termination was in the child’s best interest. See

id. §§ 161.001(1)(d), (E), (O), (2).2

               On appeal, C.Y.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

       1
          We refer to the mother and her child by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
       2
          Although the trial court’s order cites section 161.001(1)(N), the language of the order
tracks that of section 161.001(1)(O). See Tex. Fam. Code § 161.001(1)(N), (O).
rights). The brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has certified to this Court that she

provided C.Y. with a copy of the Anders brief and motion to withdraw as counsel and informed her

of her right to examine the appellate record and to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, indicating it will not file a brief unless

it deems a brief necessary after review of any pro se brief or unless requested to do so by this Court.

To date, C.Y. has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on C.Y.’s behalf,

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating C.Y.’s parental rights

and grant counsel’s motion to withdraw as counsel.



                                                _____________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: January 27, 2016




                                                   2